                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:19-CV-00024-D

CHARLES WOODRUFF,                               )
                                                )
                       Plaintiff,               )
                                                )
                       V.                       )       ORDERFORPAYMENTOF
                                                )       ATTORNEYFEESUNDERTHE
ANDREW SAUL, 1                                  )       EQUAL ACCESS TO msTICE ACT
Commissioner of Social Security,                )
                                                )
                       Defendant.               )
______________                                  )

       Upon stipulation and agreement of the parties, it is ORDERED that Defendant pay to

Plaintiff $5,000.00 in attorney's fees, in full satisfaction of any and all claims arising under the

Equal Access to Justice Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the

Treasury Offset Program, payment will be made by check payable to Plaintiff's counsel,

Charlotte W. Hall, and mailed to her office at P.O. Box 58129, Raleigh, NC 27658, in

accordance with Plaintiff's assignment to his attorney of his right to payment of attorney's fees

under the Equal Access to Justice Act.

       SO ORDERED this              :Z.S"   day of January, 2020




                                                JAMES C. DEVER III
                                                UNITED STATES DISTRICT JUDGE



1
 Andrew Saul is now the Commissioner of Social Security and is automatically substituted
as a party pursuant to Fed. R. Civ. P. 25(d). See also section 205(g) of the 'Social Security
Act, 42 USC 405(g)(action survives regardless of any change in the person occupying the
office of Commissioner of Social Security).
